UNPUBLISHED
                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-2620



ELDON WAYNE RILEY, JR.,

                                              Plaintiff - Appellant,

          versus

WEYERHAEUSER PAPER COMPANY,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Charlotte. Graham C. Mullen, District
Judge. (CA-94-11-3-MU)


Submitted:   January 23, 1997             Decided:   January 31, 1997


Before RUSSELL, WILKINS, * and WILLIAMS, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Eldon Wayne Riley, Jr., Appellant Pro Se.    Max Daniel McGinn,
BROOKS, PIERCE, MCLENDON, HUMPHREY & LEONARD, Greensboro, North
Carolina, for Appellee.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).


    *
      Judge Wilkins did not participate in consideration of this
case. The opinion is filed by a quorum of the panel pursuant to 28
U.S.C. § 46(d).
2
PER CURIAM:

     Appellant appeals the district court's order denying his mo-

tion for relief under Fed. R. Civ. P. 60(b). We have reviewed the

record and the district court's opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the district

court. Riley v. Weyerhaeuser Paper, No. CA-94-11-3-MU (W.D.N.C.
Oct. 17, 1996). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                3